Citation Nr: 0717394	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-40 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in March 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that Meniere's syndrome, hearing loss, and 
tinnitus had their onset during military service.  Private 
physicians have indicated an opinion that the veteran's 
Meniere's syndrome and hearing loss are directly related to 
military service.  A VA examination was conducted in December 
2004.  The examiner concluded that Meniere's syndrome was 
unrelated to military service.  However, the physician's 
statements were virtually limited to his conclusion.  He did 
not provide comments regarding the significance of his 
inservice symptoms or his post-service medical history.  
Further, the record does not contain any VA medical opinions' 
regarding the veteran's hearing loss or his tinnitus.  In 
light of the veteran's medical history, further medical 
examination and opinion are needed.  This is especially true 
in view of information added to the record concerning the 
level of noise exposure that appellant may have had 
concerning noise produced by the engines as recently provided 
to the Board.

At his hearing in March 2007, the veteran indicated that he 
experienced an episode for vertigo while working at the 
U. S. Postal Service in 1985.  It is noted that the private 
physician who treated the veteran had retired and that the 
records are unavailable.  It is unknown whether there may be 
any records at the Postal Service.  Appellant will be 
requested to provide information as to whether there may be 
records, and if so, assist in obtaining them.  Any medical 
records associated with this incident should be requested for 
review prior to entry of an opinion.

The case is REMANDED to the RO for the following 
developments:

1.  The RO/AMC should make arrangements 
for all treatment records of hearing 
loss, tinnitus, and Meniere's syndrome to 
be gathered for review prior to entry of 
the opinion(s) below including any 1985 
medical records from the U. S. Postal 
Service.  In that regard, appellant 
should be contacted and asked if he was 
treated by Postal Service personnel, or 
whether he has knowledge of records kept 
that show the treatment.  As noted, 
private doctor's records are unavailable.  
If copies were not made available to the 
Postal Service, or he did not indicate 
why he missed work, it may be that there 
are no records for which a search might 
be made.  Documentation as to any 
development attempted should be set out.

2.  An appropriate VA examination(s) 
should be conducted to determine the 
nature, and etiology of the Meniere's 
syndrome and any tinnitus or hearing 
loss.  The claims folder should be made 
available to the examiner(s) for review 
in conjunction with the examination(s), 
and the examiner(s) should acknowledge 
such review in the examination report(s).  
The examiner(s) should comment on the 
significance of the veteran's in-service 
treatment, his in-service duties, and the 
post service evidence including the 
comments of his private physicians.  The 
examiner(s) should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any of the claimed disorders 
were incurred during his military 
service.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The examiner(s) should 
provide a rationale for all opinions 
expressed.  Reconciliation of other 
opinions on file is requested to the 
extent possible.

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




